257DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-3, 6-15, 17, 19-24 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations “controlling a length of a line connected to the drogue parachute, wherein at least a portion of the line is stiffened using a drogue stiffener; and descending the payload using a parafoil.”
The closest prior art references are Lopez Urdiales and Smith et al. However, neither reference discloses a portion of the line is stiffened using a drogue stiffener. The drogue stiffener as defined in the instant application as a separate structure (“drogue stiffeners 224 preferably comprise a carbon fiber slit cylinder”), whereas in Smith the part seen in Fig. 5 is defined as an energy attenuator, essentially a doubling of a section of the connection to the drogue chute. The attenuator rips apart during deployment. Criticality for the drogue stiffener is given as it “functions to restrict the bridle from wrapping around a falling vehicle structure, payload structure, parachutist's body.” It would involve hindsight reasoning to combine prior art references to achieve the claimed limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642